United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventors: Macri et al.				:
Application No. 16/151,042			:		Decision on Petition under
Filing Date: October 3, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 5-00663			:


This is a decision on the petition under 37 C.F.R. § 1.78(c) filed November 11, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 61/665,211.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation of Application No. 13/841,901;
(2)	Application No. 13/841,901 claims the benefit of Application No. 61/665,221; and
(3)	Application No. 13/841,901 claims the benefit of Application No. 61/665,211.

The application was filed with an application data sheet (“ADS”) including benefit claims (1) and (2) set forth above.  

The provisional application number listed in benefit claim (2) includes a typographical error.  

The petition and a corrected ADS were filed on November 11, 2021.  In practical terms, the petition seeks to replace benefit claim (2) with benefit claim (3).

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  

The petition fails to include item (1).  Specifically, benefit claim (3) is improper. 

and every intermediate application must make a reference to the first (earliest) application and every application after the first application and before such intermediate application.  See Encyclopaedia Brittanica, Inc., v. Alpine Elecs. of Am., Inc., 609 F.3d 1345 (Fed. Cir. 2010).
See also MPEP § 201.06(d).  The following example illustrating the need for a proper chain of priority is set forth in MPEP § 201.11:

If an applicant desires, for example, the following benefit claim: “this application 
is a continuation of Application No. C, filed ---, which is a continuation of 
Application No. B, filed ---, which claims the benefit of provisional Application 
No. A, filed ---,” then Application No. C must have a reference to Application 
No. B and provisional Application No. A, and Application No. B must have a 
reference to provisional Application No. A.

A review of the record in this case indicates appropriate references were not made in all of the intermediate applications.  Specifically, Application No. 13/841,901 claims the benefit of Application No. 61,665,221, not Application No. 61/665,211

Applicants must take the following actions if applicants wish for this application to include a benefit claim to Application No. 61/665,211:

(1)	Applicants must file a grantable petition under 37 C.F.R. § 1.78(c) in Application No. 13/841,901 adding a benefit claim to Application No. 61/665,211;1 and
(2)	Applicant must file a renewed petition for this application stating applicants have filed a grantable petition in Application No. 13/841,901 to add a benefit claim to Application No. 61/665,211.
 
The petition includes the required statement of delay.

With respect to the statement of delay in the petition, the Office may require additional information concerning the period of delay in the submission of untimely benefit claims under  37 C.F.R. § 1.78.  See 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3). 

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states,

[The] USPTO will require additional information …when a petition to accept a delayed priority claim or benefit claim is filed more than two years after the date the priority or benefit claim was due….  Section 711.03(c) of the Manual of Patent Examining Procedure (MPEP) discusses the ‘‘unintentional’’ delay standard with respect to petitions 3

The instant petition was filed on November 11, 2021, which is more than two years after the expiration of the time period to file benefit claim to Application No. 61/665,211.  

In order for a petition under 37 C.F.R. § 1.78 to be grantable, the entire delay between the date the claim was due and the date the claim was filed must have been unintentional.

The record is sufficient to establish the initial error in failing to include a benefit claim to Application No. 61/665,211.

The record fails to address any delay between the date applicants discovered the error and the date the petition was filed.  Any renewed petition filed in response to this decision must identify the approximate date applicants discovered the error, and if the petition was not promptly filed after the discovery, provide an explanation for the delay in filing the petition.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  		
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300; Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 The Office notes Application No. 13/841,901 has issued as a patent.  Therefore, any petition under 37 C.F.R.          § 1.78(c) filed for the application must include a request for a certificate of correction and the required fee for the request.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.